IN THE UNITED STATES DISTRICT COURT
FOR 'I`HE NORTHERN DISTRICT OF 'I`EXAS

DALLAS DWISION
UNITED STATES OF AMERICA §
v. § CASE NO.: 3116-CR-00516-JJZ
SEMYON NAROSOV (20) §

ORDER ACCEPTING REPORT AND RECOM/IENDATICN OF THE

UNITED STATES MAGIS'I`RATE JUDGE CONCERNING PLEA O,F GUILTY

 

After reviewing all relevant matters of record, including the Notiee Regarding Entry of a,Plea oi`Guilty, the Consent
of the defendant, and the Report and Recommendation Concerning Piea of Guiity of the United States Magistrate Judge,

and no objections
undersigned Distri

hereto having been filed within fourteen days of service in accordance with 28 U.S.C. § 636{b)(l), the
ct Judge is of the opinion that the Report and Recornmendation oi` the Magistrate Judge concerning the

Plea of Guilty is correct, and it is hereby accepted by the Court. According,ly, the Couzt accepts the plea of guilty, and
SEMYON NAROSOV is hereby adjudged guilty of 18 U.S.C. § 37l , namely, Conspiraey to Pay and Receive Health Care

Bribes and Kicl<ba

:ks. Sentence will be imposed in accordance with the Court's scheduling order.

 

l:l The defendant is ordered to remain in custody

§accepts the findings of the United States Mag,istrate Judge by clear and convincing evidence that the
is not likely to flee or pose a danger to any other person or the community if released and Should therefore

The Court
defendant y
be released under § 3142(b) or (c),

fl Upon motion, this matter shall be set for hearing before the United States Magistrate Judge who set the conditions

of release

for determination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a

danger to any other person or the community if released under § 3142(b) or (c).

[l The defendant is not ordered detained pursuant to I8 U.S.C. § 3143(a)(2) pending determination of whether it has
been clearly shown that there are exceptional circumstances under § 3`145(0) why the defendant should not be
detained under § 3143(a)(2), and whether it has been shown by clear and convincing evidence that the defendant is
not likely to flee or pose a danger to any other person or the community if released under § 3142(b) or (e), Tbis

matter shall be referred to the United States Magistrate Judge who set the conditions of release

<.% ‘\ c
stoneoemszé) day er ZQ YZM¢, 2013.

'\ ,

JACK z@i_n?nv
UNrren sr res DESTRICTJ non

 

